t c memo united_states tax_court gary dennis bowers petitioner v commissioner of internal revenue respondent docket no filed date gary dennis bowers pro_se kathryn e kelly for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s income_tax of dollar_figure an addition_to_tax of dollar_figure under sec_6651 an addition_to_tax of dollar_figure under sec_6651 and an addition_to_tax of dollar_figure under sec_6654 after trial respondent moved to impose sanctions on petitioner pursuant to sec_6673 the issues for decision are whether petitioner received taxable_income from the social_security administration of dollar_figure in whether he received taxable pension distributions of dollar_figure in whether he is liable for the failure to timely file addition_to_tax under sec_6651 whether he is liable for the failure to timely pay addition_to_tax under sec_6651 whether he is liable for the estimated_tax addition_to_tax under sec_6654 and whether he is liable for the frivolous arguments penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact petitioner resided in pekin illinois at the time he filed his petition petitioner was retired during tax_year and received dollar_figure from the social_security administration of which dollar_figure was taxable and a combined dollar_figure from the ua local sec_63 joint pension_trust funds and the plumbers and pipefitters national pension fund during trial petitioner agreed he had received social_security and pension payments although he refused to testify as to the amounts as determined by respondent respondent submitted to the court the records of both pension funds authenticated by declarations of the plan administrators pursuant to rule sec_803 and sec_902 of the federal rules of evidence verifying the amounts paid to petitioner petitioner failed to file a form_1040 u s individual_income_tax_return for tax_year and did not pay any_tax for that year at trial he testified that he knew of no law requiring him to file a return respondent prepared a substitute for return sfr for petitioner pursuant to sec_6020 on the basis of the sfr respondent issued a notice_of_deficiency on date petitioner petitioner also failed to file a tax_return for tax_year a fact which is relevant for purposes of calculating the sec_6654 addition_to_tax see sec_6654 127_tc_200 aff’d 521_f3d_1289 10th cir timely filed a petition with the court disputing the deficiency as well as the additions to tax under sec_6651 and and trial was held at the session of the court commencing date in chicago illinois following trial respondent moved to impose sanctions on petitioner pursuant to sec_6673 petitioner filed a brief in opposition to respondent’s motion for sanctions on date petitioner’s arguments before and during trial concerned the proper authority of bill banowsky the internal_revenue_service irs employee who signed the notice_of_deficiency and of layne carver the employee who signed the sfr in addition to alleging that the employees did not have authority to issue the sfr and the notice_of_deficiency petitioner argued that they likely pawned off the responsibilities of drafting the sfr and the notice_of_deficiency and that therefore the persons who actually drafted these documents likewise lacked authority i burden_of_proof opinion the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 the court of appeals for the seventh circuit to which this case is appealable has held that the commissioner’s determination regarding unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation see eg 100_f3d_1308 7th cir aff’g tcmemo_1995_243 823_f2d_1091 7th cir sec_61 generally requires taxpayers to include in gross_income all income from whatever source derived the burden_of_proof with respect to a factual issue relevant to liability for tax may shift to the commissioner where a taxpayer produces credible_evidence and meets other statutory requirements sec_7491 petitioner has not produced any credible_evidence and has not shown that he meets the statutory criteria for shifting the burden to respondent accordingly petitioner has the burden of showing that respondent’s income_tax deficiency determination is in error in addition if a taxpayer raises a reasonable dispute with respect to a third-party information_return and has otherwise fully cooperated with the commissioner the burden of production may shift to the commissioner to present reasonable and probative evidence to verify the information_return sec_6201 petitioner testified at trial that he was unsure of the amounts received from the social_security administration and from his pensions but he did not reasonably dispute the accuracy of the third-party reporting accordingly the burden of production does not shift to respondent under sec_6201 with respect to any addition_to_tax or penalty sec_7491 imposes the burden of production on the commissioner 116_tc_438 to fulfill this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty sec_7491 higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite ii petitioner’s tax_liability petitioner’s argument regarding the authority of the irs employees is similar to those we have previously held to be without merit in numerous opinions we have determined that arguments questioning the authority of irs employees to sign and issue documents are frivolous see eg roye v commissioner tcmemo_2012_246 cooper v commissioner tcmemo_2006_241 kozack v commissioner tcmemo_2005_246 we note that all of petitioner’s arguments are specious and without substance and many of them have been offered by others who are merely attempting to avoid the payment of federal tax see also 136_tc_498 cf 737_f2d_1417 5th cir we perceive no need to refute petitioner’s arguments with somber reasoning and copious citation of precedent to do so might suggest that his arguments have some colorable merit petitioner conceded at trial that he had received income from the social_security administration and two pension funds documents submitted by pension_plan administrators verified that petitioner received income in the amounts respondent determined petitioner has not met his burden to show that the amounts he admittedly received from the social_security administration and the pension funds were in error accordingly we hold that petitioner has not shown that respondent’s determination with regard to his tax_liability is in error iii additions to tax and penalty next we consider whether petitioner is liable for additions to tax under sec_6651 and for failure to timely file a income_tax return or to timely pay the tax due for that year sec_6651 provides for an addition_to_tax for failure to timely file unless it is shown that the failure is due to reasonable_cause and not due to willful neglect similarly sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production with respect to the additions to tax under sec_6651 and petitioner admitted at trial that he did not file an income_tax return petitioner’s only argument as to why he did not file an income_tax return was that he knew of no authority requiring him to file a return thus petitioner has not shown that his failure_to_file was due to reasonable_cause accordingly petitioner is liable for the addition_to_tax under sec_6651 respondent prepared a return in accordance with his authority under sec_6020 and petitioner did not pay the amount shown as due see 120_tc_163 the return respondent prepared met the requirements for a substitute for return under sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir as a result respondent has satisfied his burden of producing evidence that supports an addition_to_tax for failure to timely pay tax due under sec_6651 petitioner has not offered any arguments alleging reasonable_cause for failure to pay the amount shown as due on the return and so is liable for the addition_to_tax under sec_6651 next we consider whether petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated payments the required_annual_payment of estimated_tax as it relates to this case equal sec_90 of petitioner’s tax for sec_6654 petitioner made no payments of estimated_tax there are exceptions to the obligation to make estimated_tax payments set forth in sec_6654 but petitioner has not shown that he meets the criteria for those exceptions see sec_6654 accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax for failure to make estimated_tax payments we next determine whether to impose a penalty against petitioner under sec_6673 which authorizes the tax_court to require a taxpayer to pay a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless see sec_6673 scruggs v commissioner tcmemo_1995_355 aff’d without published opinion 117_f3d_1433 11th cir the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled tax principles see 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 we are mindful that petitioner is representing himself and may not be familiar with all the court’s rules and procedures pro_se status however is not a license to litter the dockets of the federal courts with ridiculous allegations concerning the code 117_f3d_785 5th cir petitioner has not previously received a warning regarding sec_6673 penalties the court will not impose this penalty as this time but petitioner is warned that if he continues to make frivolous arguments in this or other tax_court proceedings the court may impose a penalty under sec_6673 against him further petitioner is hereby specifically warned that advancing frivolous and groundless arguments in the future may lead to the imposition of a penalty on him pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
